Citation Nr: 1125537	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder, for the period prior to March 10, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, for the period prior to March 10, 2010.

3.  Entitlement to service connection for blindness (including light perception) due to residuals of head trauma.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from February 27, 1975 to March 28, 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder, TDIU, and service connection for blindness (including light perception) due to residuals of head trauma.  The RO later granted a 100 percent disability rating for generalized anxiety disorder in September 2010, effective March 10, 2010.

The issue of entitlement to service connection for blindness (including light perception) due to residuals of head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to March 10, 2010, the Veteran's generalized anxiety disorder was characterized by symptoms of suicidal ideation; near-continuous panic affecting the ability to function independently, appropriately or effectively; neglect of personal appearance and hygiene; and difficulty adapting to stressful circumstances (including work or a worklike setting), and a GAF score range from 40-45 to 60.  

2.  Prior to March 10, 2010, the Veteran's service-connected generalized anxiety disorder prevented him from securing and following some type of substantially gainful employment.



CONCLUSIONS OF LAW

1.  Giving the benefit of doubt to the Veteran, the criteria for an evaluation of 70 percent, and no higher, for generalized anxiety disorder have been met, effective from June 28, 2007, to March 10, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9412 (2010).

2.  Effective from June 28, 2007, to March 10, 2010, the criteria for entitlement to a total disability evaluation based on individual unemployability due to the service-connected generalized anxiety disorder have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In March 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2008 rating decision, May 2010 SOC, and September 2010 and November 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the criteria for assigning disability ratings was provided in the VA letter dated in March 2008.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in November 2007 and July 2008, which addressed the disability on appeal.  The Veteran argued on his VA-Form 9 that the July 2008 examiner was not very professional.  The Board regrets any negative treatment he might have received from the July 2008 QTC examiner.  However, the examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Applicable Law, Regulations, and Analysis

A. Increased Evaluation for Generalized Anxiety Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Diagnostic Code 9412 provides, in pertinent part, for the following evaluations:

30 percent for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships;

70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

100 percent for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2010).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental - health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

A November 2007 VA examination report shows the Veteran's last full-time job was 15 years before, and his last part-time job was 2 years before, as a truck driver.  He stated that most of his life he had been unemployed and that his longest employment was working for a manufacturing company in an assembly line for three months.  He indicated that he was not looking for work.  He reported that he had not driven for a year and a half and that he was agoraphobic and sold his car.  He was able to engage in most activities of daily living without interruption of his typical daily routine.  He preferred to watch television as leisure activity.  

On mental status examination, the Veteran was quite anxious, frantic, and almost confused and disorganized because of his anxiety.  His thought processes were logical, coherent, and relevant.  He was articulate, verbal, well-dressed, well-groomed, and cooperative.  His social skills were characterized as immature.  He seemed intelligent and his speech was well understood.  He also was well-oriented to time, place, person, and situation.  His affect was one of "excitation."  His reasoning and fund of general information was good.  He exhibited no psychomotor slowing but did show agitation.  His verbal comprehension was good, as was his concentration.  He complained of poor short and long term memory and his sensorium was "very cloudy".  

A review of psychological symptoms resulted in the endorsement of anxiety as well as one to two panic attacks per month.  He reported sleep problems, and crying spells and nightmares twice a month (though none in the past month).  He denied anger control problems or auditory or visual hallucinations, though there was a record of vivid hallucinations in the past.  His problem behaviors included his intense anxiety that was disabling to his occupational and social endeavors.  It was the examiner's opinion that the Veteran was unable to work because of his intense anxiety.  His social functioning was extremely poor.  Clinical testing showed that the Veteran scored high on tests measuring hysteria and hypochondria.  The hypomania scale also indicated a tendency to become so anxious that he would be psychologically inert.  The Axis I diagnosis was generalized anxiety disorder with panic attacks.  The GAF score was 40-45.

A July 2008 QTC examination report shows the Veteran described panic attacks more than every day, as shakiness, a tingling up the spine, and feeling like he was choking with increased pulse.  The panic attacks were triggered by confrontation and out of control situations.  He had nightmares six to eight times per month.  He stated that the symptoms made him unable to work and that he had only worked one week since the mid 1970s.  He also described trouble sleeping.  He went on to explain that he had not been working for 30 years because he had been terminated for not showing up due to panic attacks.

On mental status examination, his orientation was within normal limits.  His appearance and hygiene were appropriate, as was his behavior.  His communication, speech, and concentration were within normal limits.  Panic attacks were absent.  There were signs of "suspiciousness of this process."  There was no delusional history present, nor delusions observed.  Obsessional rituals were absent, though projection and hysteria were evident.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking and memory were within normal limits; and suicidal and homicidal ideation were absent.  The Axis I diagnosis was generalized anxiety disorder with panic attacks.  The GAF score was 60.

The examiner commented that the Veteran did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  His psychiatric symptoms caused some level of occupational and social impairment with occasional decrease in work efficiency, although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  He had chronic high levels of anxiety and histrionic, and dependent traits, but no difficulty understanding commands.  He did not appear to pose any threat of danger or injury to self or others.

Private treatment records dated from May 2008 to June 2009 show ongoing treatment for anxiety with no psychosis or suicidal or homicidal ideation.  He was noted as very talkative, perhaps somewhat inappropriately.

In September 2009, a VA mental health suicide prevention coordinator note shows the Veteran reported having a "bad" nightmare and suicidal ideations with a plan to overdose on his medications.  He was given a safety-crisis response plan and provided with telephone crisis counseling support.

A November 2009 VA mental health attending note shows the Veteran was seen on a walk-in basis and was referred for having vague suicidal ideations about five days prior.  On mental status examination, the Veteran was alert and oriented times three.  He had poor hygiene with dirty clothes, dirty, long fingernails, unshaven and dirty hair, and poor dental hygiene.  He was cooperative and polite and his speech was regular rate and rhythm.  His tone was appropriate.  His mood was depressed and his affect was mood-congruent and reactive.  His thought-process was goal-directed.  No auditory or visual hallucinations were endorsed and there was no paranoia.  He denied suicidal or homicidal ideation and his insight and judgment were fair.  The assessment was panic disorder with agoraphobia.

A December 2009 VA mental health note shows the Veteran reported having panic attacks with fear of leaving his home because he was afraid of having a panic attack.  He described the symptoms as his chest feeling heavy, getting a tingling up the spine, and shortness of breath.  He also developed diarrhea and nausea.  He stated that he felt like he was going to die when he was having a panic attack.  He denied ever having any psychosis and currently denied feeling depressed or having thoughts of suicide.  He also denied any history of or current manic symptoms.  He slept well intermittently, and reported that his appetite was up and down.  He denied feelings of worthlessness or guilt and had no major changes in memory or concentration.

On mental status examination, the Veteran had poor hygiene and grooming.  His speech and motor activity were normal and he had good behavior and attitude.  His mood was euthymic with full and appropriate affect.  There were no perceptual disturbances reported.  His thought process was logical and coherent and thought content was logical and clear.  His memory was intact and "sensorium" was clear.  He was alert and oriented to time, place, and situation.  He had good abstraction ability and seemed to be of average intelligence.  There was no impulsivity noted or reported and no suicidal or homicidal ideation reported.   His insight and judgment were fair.  The Axis I diagnosis was panic disorder with agoraphobia.  The GAF score was 50.  The examiner commented that the Veteran had been unable to keep a job because of his agoraphobia.

The record thus reasonably shows that, prior to March 10, 2010, the Veteran's generalized anxiety disorder was manifested by symptoms of intense anxiety severe enough to cause psychological inertia, disorganization, confusion, excited affect, complaints of poor short and long term memory, "cloudy sensorium," agitated psychomotor activity, with regular panic attacks occurring from once a month to daily, and poor social functioning.  He also started to have poor hygiene in late 2009 and started having some suicidal ideation.

The Board finds that the records discussed above show that the Veteran met the following criteria for an evaluation of 70 percent for generalized anxiety disorder: suicidal ideation, near-continuous panic affecting the ability to function independently, appropriately or effectively, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances (including work or a worklike setting).  The GAF score range from 40-45 to 60, though somewhat divergent, also was consistent with a 70 percent disability rating.  

Although his symptoms were severe, the Board finds that the Veteran did not meet the criteria for a 100 percent evaluation.  The record does not indicate that he was in persistent danger of hurting himself or others, notwithstanding his suicidal ideation in late 2009, or had an intermittent inability to perform activities of daily living, grossly inappropriate behavior, disorientation to time and place, or memory loss for names of close relatives, himself, or his occupation.  It was consistently reported that he did not have any psychosis or visual or audio hallucinations.  He also was consistently oriented to person, time, place, and circumstance, and did not display any memory loss for himself, close relatives or his occupation. 

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the generalized anxiety disorder, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Veteran has not worked full-time at any time during the appeals period; thus there is no way to judge whether he would have lost any time from work due to his service-connected foot disability.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected generalized anxiety disorder, as the Court indicated can be done in this type of case.  The RO has already assigned a staged rating of 100 percent for generalized anxiety disorder, effective March 10, 2010.  Based upon the record, we find that at no time during the relevant claims period prior to March 10, 2010, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

As to the assigned ratings, the Veteran is competent to report symptoms associated with his service-connected generalized anxiety disorder and the Board has considered these reports in the above-assessment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that a rating higher than 70 percent is not assigned for generalized anxiety disorder for the period from June 28, 2007, to March 10, 2010, the preponderance of the evidence is against the claim for an evaluation higher than 70 percent for the service-connected generalized anxiety disorder; there is no reasonable doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

B.  TDIU

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected anxiety disorder.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service- connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16.

The Veteran's service-connected disability, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disability, as evaluated under the VA Rating Schedule, is generalized anxiety disorder, evaluated as 70 percent disabling, effective prior to March 10, 2010.  Therefore, the Veteran meets the threshold criteria for schedular consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), because he has a combined rating of at least 70 percent, including at least one disability rated at 40 percent or higher.  Effective March 10, 2010, the Veteran is assigned a total schedular rating for generalized anxiety disorder.  Therefore, for that period the issue of entitlement to a TDIU is moot.

The records regarding the Veteran's service-connected anxiety disorder are discussed above.  Several VA examiners commented that the Veteran was unable to obtain employment due to his anxiety disorder.  Specifically, the November 2007 VA examination report noted that the Veteran's intense anxiety was disabling to his occupational and social endeavors and that it was the examiner's opinion that the Veteran was unable to work because of his intense anxiety.  The July 2008 QTC examination report noted that the Veteran was able to establish and maintain effective work relationships, although his psychiatric symptoms caused some level of occupational impairment with occasional decrease in work efficiency.  The examiner further noted that the Veteran had chronic high levels of anxiety.  A December 2009 VA mental health note shows the Veteran reported having panic attacks with fear of leaving his home because he was afraid of having a panic attack.  The examiner commented that the Veteran had been unable to keep a job because of his agoraphobia.

The record shows that prior to March 10, 2010, the Veteran's service-connected generalized anxiety disorder, alone (i.e., without consideration of his non-service-connected disabilities), precluded all forms of gainful employment. 

In addition to the analysis of the Veteran's symptoms discussed above in determining his evaluation for generalized anxiety, the Board notes that prior to March 10, 2010, his GAF scores from treatment and examinations ranged between 40 and 60.  While this, in and of itself, does not indicate a complete inability to work, it shows that the Veteran could have been expected to have had difficulties at work due to the symptomatology related to his anxiety disorder.  Thus, it is not enough to outweigh the other findings of record that the Veteran was unemployable.

Giving all benefit of the doubt to the Veteran, entitlement to a TDIU is warranted, effective prior to March 10, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to an evaluation of 70 percent for generalized anxiety disorder, effective from June 28, 2007, to March 10, 2010, is granted.

Entitlement to a TDIU, effective from June 28, 2007, to March 10, 2010, is granted.


REMAND

The Veteran asserts that he is blind as a result of a head trauma suffered in service.  

At entry into service in February 1975, the Veteran noted that he had sustained a previous head injury at the age of 12, but clinical evaluation of the head was reported as normal.

STRs show that in March 1975 the Veteran was seen for trauma to his skull after his head was beaten against the back of a locker in an incident that morning.  The same afternoon, during physical training, he became dizzy and fainted.  On physical examination, he had a hematoma over the occipital region with tenderness over the area.  He also had decreased sensation to pinprick throughout the cranial nerves
I - II.  The assessment was contusion with post-traumatic headaches.  A later, March 1975, inpatient psychiatry note indicated that evaluation for V and VIII neurological damage showed no disease found.  It was recommended that the Veteran be administratively separated from the Air Force. 

After service, in February 1987, the Veteran was seen in a private hospital emergency room with complaints of numbness on the top of his head, blurry eyes, and headaches.  A November 1987 neurologic examination report shows the Veteran was alert and oriented times four, and cranial nerves II through XII were intact to light touch and pin prick.  A July 1989 private treatment record also shows complaints of blurred vision.  In April 1994, a private treatment record shows that cranial nerves II through XII were grossly intact.  It was noted that the Veteran had fractured his skull at age 10.  

A September 1996 private treatment record shows a finding of glaucoma, and the Veteran underwent a trabeculectomy of the left eye with Mitomycin in December 1996.  An August 2000 letter from the Texas Commission for the Blind certified that the Veteran was blind.

Private treatment records dated from June 2002 to November 2006 show that the cranial nerves were within normal limits. 

In March 2010, the Veteran underwent a VA examination for the eyes.  It was noted that he had had glaucoma since 1980, and loss of sight in his left eye.  On physical examination, there was no response to light in the left eye.  The diagnosis was combined mechanism glaucoma, neglected.  The examiner commented that the Veteran's mental health problems probably contributed to his present eye condition.

VA has a duty to obtain a medical examination or opinion if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in- service event, injury, or disease, (3) an indication that the current disability may be associated with the in-service event, and (4) a lack of sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004). The threshold for the need for an examination or opinion is low.

Because the record shows the Veteran has had a traumatic head injury in service and post-service complaints of blurred vision with headaches in addition to current diagnosed disability in the eyes, a medical opinion should be provided to assess whether there is any direct relationship between a present eye disability and his military service.

The March 2010 VA examiner also raised the issue of a possible secondary service connection claim by indicating that the Veteran's mental health problems (which would include his service-connected generalized anxiety disorder) probably contributed to his eye disability.  It is not clear, but the examiner seems to suggest that the Veteran's psychiatric problems prevented him from getting proper treatment for his glaucoma over the years.  Psychiatric treatment records do note that the Veteran has a fear of leaving his house.  The issue of secondary service connection needs to be resolved as well.

Accordingly, the case is REMANDED for the following action:

1.  If possible, contact Dr. Louis A. Shirley, who conducted the March 10, 2010, VA compensation and pension examination for the eyes and ask him to clarify his opinion that the Veteran's mental health problems "probably contributed to his present eye condition."  The opinion should state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current service-connected generalized anxiety disorder has caused or aggravated any present eye disorder; or whether such a causation or aggravation relationship between the anxiety disorder and eye disorder is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  If the doctor finds that the service-connected generalized anxiety disorder has aggravated a present eye disorder, an explanation is requested as to what the baseline manifestations of the eye disorder were before the aggravation occurred, and as to what medical findings support the opinion that increased manifestations of the eye disorder are proximately due to the service-connected anxiety disorder.   

All relevant information of record should be considered and a complete rationale for the opinion should be provided.  If Dr. Shirley cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

(If Dr. Shirley is unavailable, another qualified physician should provide the opinion.)

2.  Schedule the Veteran for a VA eye examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any of the Veteran's current eye disorders are causally related to the documented head injury in service; or whether such a causal relationship between the eye disorders and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Schedule the Veteran for a VA neurology examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that he has any present neurological disorder, including any eye impairment, that is causally related to his head injury in service; or whether such a causal relationship between present neurological disorder and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


